                    Case 1:18-cv-03969-GHW Document 155 Filed 08/08/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                               Southern District
                                                 __________      of New
                                                              District ofYork
                                                                         __________


                    American E Group LLC                          )
                             Plaintiff                            )
                                v.                                )      Case No.   1:18-cv-03969-GHW
                  Livewire Ergogenics, Inc.                       )
                            Defendant                             )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          JSBarkats PLLC and Sunny Joseph Barkats a/k/a Sanny Joseph Barkats                                                .


Date:          08/08/2019
                                                                                          Attorney’s signature


                                                                                      T. Bryce Jones, 5364013
                                                                                      Printed name and bar number



                                                                                      450 7th Ave., Suite 1408
                                                                                       New York, NY 10123
                                                                                                Address

                                                                                      bryce@joneslawnyc.com
                                                                                            E-mail address

                                                                                           (212) 258-0685
                                                                                           Telephone number

                                                                                           (212) 202-4062
                                                                                             FAX number


            Print                        Save As...                                                                 Reset
